UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (date of earliest event reported):November 17, 2011 TBS INTERNATIONAL PLC (Exact name of Registrant as Specified in its Charter) Ireland 001-34599 98-0646151 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification Number) Block A1 East Point Business Park Fairview, Dublin 3, Ireland (Address of principal executive offices) +1 353(0) 1 618 0000 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On November 17, 2011, TBS International Plc (the "Company") announcedthat it is continuing its discussions with its consortium of bankers to restructure its bank debt. A copy of the press release containing the announcement is included as Exhibit 99.1 to this Current Report and is incorporated herein by reference. The Company does not intend for the information contained in this report on Form 8-K to be considered filed under the Securities Exchange Act of 1934 or incorporated by reference into future filings under the Securities Act of 1933 or the Securities Exchange Act of 1934. The foregoing information is provided pursuant to Item 7.01, "Regulation FD Disclosure" of Form 8-K. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number 99.1 Press release of TBS International plc dated November 17, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TBS INTERNATIONAL PLC Date: November 17, 2011 By: /s/Ferdinand V. Lepere Name: Ferdinand V. Lepere Title: Senior Executive Vice President and Chief Financial Officer
